DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 recite “an electrode assembly comprising electrodes” and later “where an electrode” it’s unclear if the “an electrode” is one of the electrodes of the electrode assembly or some other previously unrecited electrode. For the above reasons the claims do not clearly define the metes and bounds of what is claimed and are indefinite. The claims depending from the independent claims share this issue and are also indefinite. 

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the light emitting device is a UV emitter, claim 1 has been amended to recite “a light-emitting device to provide ultra-violet (UV) light”. To be functionally capable of performing even the intended use the device requires a UV emitter now, thus claim 6 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

For clarity of the record, Examiner notes, claims 2-5 and 10-13 depending on the interpretation may not further limit claim 1/9 respectively as they are not reciting any additional features of the ECG device merely reciting uses of the structural device, ie what’s being illuminated. Examiner decided not to include a 112d and just point out the intended use in the rejection of the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (Hongjo Shim et al., US 20170119307) hereinafter Shim in view of Smet (Thierry De Smet et al., US 20200066141) hereinafter Smet or, in the alternative, under 35 U.S.C. 103 over Shim in view of Smet in further view of Simon (Bruce Simon et al., US 20130245486) hereinafter Sim.
 Regarding claim 1, an interpretation of Shim discloses a mobile electrocardiogram (ECG) device (Mobile Terminal 100 Figs. 1A, 7A-C, [0187]) comprising: 
an electrode assembly comprising electrodes (a first electrode unit 361 Fig. 7A and a second electrode unit 343 Figs. 7C, 7D see also [0187]-[0188], [0192]-[0193], Figs. 1A, 7A-B), wherein the electrode assembly senses heart-related signals when in contact with a body of a user, and produces electrical signals representing the sensed heart-related signals ([0187]-[0188] including  The mobile terminal according to this exemplary embodiment may measure blood pressure using pulse waves and electrocardiogram, which are acquired through a sensing module 340 and a first electrode unit 361 a.”, [0192]-[0193], Figs. 1, 7A-B); 
a converter assembly electrically connected to the electrode assembly ([0044] including “wireless communication unit 110”, [0057]-[0063] see also [0045]-[0046]), configured to convert the electrical signals to a modulated signal ([0057]-[0063] see also [0044]-[0046]; Examiner notes that [0058]-[0063] recite various communication protocols which use various forms of modulation to transmit data converted data), wherein the modulated signal carries the electrical signals representing the sensed heart-related signals ([0057]-[0063] see also [0044]-[0046]; Examiner notes that [0058]-[0063] recite various communication protocols which use various forms of modulation to transmit data converted data); 
a transmitter ([0058] including “The mobile communication module 112 can transmit and/or receive wireless signals to and from one or more network entities.”, [0060] including “The wireless Internet module 113 may transmit and/or receive wireless signals via communication networks according to wireless Internet technologies.” See also [0057], [0059], [0061]-[0063]) that transmits the modulated signal wirelessly to a computing device ([0044]-[0046], [0090], [0094] see also [0057]-[0063]); 
a light-emitting device to provide light to illuminate(Figs. 1C, 7B-C, [0134], [0188] including “The flash may be disposed adjacent to the sensing module 340.”, [0194] see also [0106], [0187])  a location on the body of the user where an electrode is to be placed (To the extent “to illuminate a location on the body of the user where an electrode is to be placed” is an intended use of the device the reference discloses structure which is structurally capable of performing the use); and 
a housing (mobile terminal 100 Fig. 1A-1B, 7A-E, [0103] see also [0104]-[0108]) containing the electrode assembly, the converter assembly, the transmitter, and the light-emitting device (Figs. 1A, 7A-E, [0103], [0110], [0187]-[0188] see also [0104]-[0108]), and wherein the housing comprises an opening through which the light-emitting device provides light (Figs. 1C, 7B-C, [0134], [0187]-[0188], [0194] see also [0106]) .

An interpretation of Shim may not explicitly disclose a light-emitting device to provide ultra-violet (UV) light; and the light-emitting device, and wherein the light-emitting device provides the UV light.
However, in the same field of endeavor (mobile devices), Smet teaches a light-emitting device to provide ultra-violet (UV) light  ([0009]-[0010] see also [0011]-[0012], [0065]); and the light-emitting device, and wherein the housing comprises an opening through which the light-emitting device provides the UV light ([0010]-[0012] see also [0009], [0065]; Examiner notes the reference recites using the same hole in the case for the UV emitter was used by the flash light emitter).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the mobile device such as a smart phone with a flash lighting emitter as recited in Shim to include a UV light emitter as recited Smet in order to use the UV emitter a remote control for other devices ([0008]) and/or to use the UV emitter to inspect or render visible inks which respond to the UV light ([0011]).

In the alternative, if it is deemed that “to illuminate a location on the body of the user where an electrode is to be placed” is more than an intended use, an interpretation of Shim may not explicitly disclose to illuminate a location on the body of the user where an electrode is to be placed.
However, in the same field of endeavor (medical devices), the combination of Shim in view of Smet as discussed above teaches mobile device with a UV emitter in a mobile device in order to render visible ink which responds to UV light. Sim teaches using UV emitter to determine where an invisible marking on the human body is for placement of medical device ([0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device with a UV light as disclosed by the combination of Shim and Smet discussed above to identify and ensure proper positioning as marked with UV reactant ink because using such marks are only visible when under ultraviolet light avoiding any embarrassment of explaining such markings (abstract, [0194]).

Regarding claim 3, an interpretation of Shim discloses the above in claim 1 and further discloses wherein the location on the body of the user corresponds to an invisible marking on the body of the user (To the extent “to illuminate a location on the body of the user where an electrode is to be placed” and by extension “wherein the location on the body of the user corresponds to an invisible marking on the body of the user” is an intended use of the device as disclosed by references in the rejection of claim 1 which discloses structure which is structurally capable of illuminating invisible markings. Examiner notes the markings on the body are not part of the “mobile electrocardiogram (ECG) device”).  
In the alternative, if it is deemed that “wherein the location on the body of the user corresponds to an invisible marking on the body of the user.” is more than an intended use, an interpretation of Shim may not explicitly disclose wherein the location on the body of the user corresponds to an invisible marking on the body of the user. The combination of Shim in view of Smet as discussed in claim 1 above teaches mobile device with electrodes and a UV emitter in a mobile device in order to render visible ink which responds to UV light.
However, in the same field of endeavor (medical devices), Sim teaches marking a user with invisible ink wherein the location on the body of the user corresponds to an invisible marking on the body of the user ([0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device with a UV light as disclosed by the combination of Shim and Smet discussed above to identify and ensure proper positioning as marked with UV reactant ink because using such marks are only visible when under ultraviolet light avoiding any embarrassment of explaining such markings (abstract, [0194]).

Regarding claim 4, an interpretation of Shim discloses the above in claim 1 and further discloses wherein the location on the body of the user corresponds to an invisible marking on the body of the user; wherein the invisible marking comprises a tattoo of invisible ink (To the extent “to illuminate a location on the body of the user where an electrode is to be placed” and by extension “wherein the location on the body of the user corresponds to” an invisible ink tattoo on the body of the user is an intended use of the device as disclosed by references in the rejection of claim 1 which discloses structure which is structurally capable of illuminating invisible markings. Examiner notes the markings on the body are not part of the “mobile electrocardiogram (ECG) device”).  
In the alternative, if it is deemed that “wherein the location on the body of the user corresponds to an invisible marking on the body of the user” and “wherein the invisible marking comprises a tattoo of invisible ink” is more than an intended use, an interpretation of Shim may not explicitly disclose wherein the location on the body of the user corresponds to an invisible ink tattoo on the body of the user. The combination of Shim in view of Smet as discussed in claim 1 above teaches mobile device with electrodes and a UV emitter in a mobile device in order to render visible ink which responds to UV light.
However, in the same field of endeavor (medical devices), Sim teaches marking a user with invisible ink wherein the location on the body of the user corresponds to an invisible ink tattoo on the body of the user ([0030] and [0194]-[0196]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device with a UV light as disclosed by the combination of Shim and Smet discussed above to identify and ensure proper positioning as marked with UV reactant ink because using such marks are only visible when under ultraviolet light avoiding any embarrassment of explaining such markings (abstract, [0194]).

Regarding claim 5, an interpretation of Shim discloses the above in claim 1 and further discloses wherein the location on the body of the user corresponds to an invisible marking on the body of the user; wherein the invisible marking comprises a temporary marking of invisible ink (To the extent “to illuminate a location on the body of the user where an electrode is to be placed” and by extension “wherein the location on the body of the user corresponds to” an invisible ink temporary on the body of the user is an intended use of the device as disclosed by references in the rejection of claim 1 which discloses structure which is structurally capable of illuminating invisible markings. Examiner notes the markings on the body are not part of the “mobile electrocardiogram (ECG) device”).  
In the alternative, if it is deemed that “wherein the location on the body of the user corresponds to an invisible marking on the body of the user” and “wherein the invisible marking comprises a temporary marking of invisible ink” is more than an intended use, an interpretation of Shim may not explicitly disclose wherein the location on the body of the user corresponds to an invisible ink temporary marking on the body of the user. The combination of Shim in view of Smet as discussed in claim 1 above teaches mobile device with electrodes and a UV emitter in a mobile device in order to render visible ink which responds to UV light.
However, in the same field of endeavor (medical devices), Sim teaches wherein the location on the body of the user corresponds to an invisible ink temporary marking on the body of the user ([0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device with a UV light as disclosed by the combination of Shim and Smet discussed above to identify and ensure proper positioning as marked with UV reactant ink because using such marks are only visible when under ultraviolet light avoiding any embarrassment of explaining such markings (abstract, [0194]).

 Regarding claim 6, an interpretation of Shim in view of Shet teaches wherein the light-emitting device comprises an ultraviolet light emitter (see the rejection of claim 1).

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Smet or, in the alternative, under 35 U.S.C. 103 over Shim in view of Smet in further view of Sim and Albert (David Albert, US 20140228665) hereinafter Alb. Alb in [0001] states “This application is a continuation-in-part of U.S. Ser. No. 13/108,738 . . . each of which is hereby expressly incorporated herein by reference in its entirety.”, App 13/108, 738 is represented by the PG Pub: Albert (David Albert et al., US 20110301439) hereinafter Al.
 Regarding claim 2, an interpretation of Shim discloses the above in claim 1 and further discloses wherein the location on the body of the user corresponds to a precordial lead location on the body of the user (To the extent “to illuminate a location on the body of the user where an electrode is to be placed” and by extension “wherein the location on the body of the user corresponds to a precordial lead location on the body of the user” is an intended use of the device as disclosed by references in the rejection of claim 1 which discloses structure which is structurally capable of performing the use of illuminating a part of the body).  
In the alternative, if it is deemed that “wherein the location on the body of the user corresponds to a precordial lead location on the body of the user” is more than an intended use, an interpretation of Shim may not explicitly disclose wherein the location on the body of the user corresponds to a precordial lead location on the body of the user. The combination of Shim in view of Smet and Sim as discussed in claim 1 above teaches mobile device with electrodes and a UV emitter in a mobile device in order to render visible ink which responds to UV light for proper placements of the medical device on a user.
However, in the same field of endeavor (medical devices), Alb teaches wherein the location on the body of the user corresponds to a precordial lead location on the body of the user (Alb [0014]-[0015], [0053], [0061] see also [0016], claim 2; Al [0051]-[0052] and Fig. 8A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the combination of Shim, Smet and Sim which teaches a mobile device with electrodes and a UV emitter in a mobile device in order to render visible ink which responds to UV light for proper placements of the medical device on a user to include the specific placement of an electrode of the electrodes on the chest as recited by Alb in order to use a cheaper device with two electrodes to replicate a 10 electrode ECG using a mobile ECG  ([0012]-[0013]). Furthermore, combining the device/use disclosed by Shim, Smet and Sim with specific chest locations for sensing as recited by Alb which is merely combining prior art elements according to known methods to yield predictable results, ie gathering data at the recited targeted locations.

Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Smet in further view of Lawrence Sherman et al., US 20110015496) hereinafter Sher or, in the alternative, under 35 U.S.C. 103 over Shim in view of Smet in further view of Sim and Sher. 
Regarding claim 8, an interpretation of modified Shim is disclosed above in claim 1. 
An interpretation of Shim may not explicitly disclose wherein the housing comprises a first male or female connector to snap-fit couple to a corresponding second male or female connector. 
However, in the same field of endeavor (medical devices), Sher teaches electrodes mounted on a detachable external case on the outer shell of a smart phone thus when the device is encompassed by a rigid case it the housing comprises a first male or female connector to snap-fit couple to a corresponding second male or female connector ([0038] including “The external device 15 can also be configured of a rigid material that can slide onto or attach to the smartphone 10 as a “clamshell.””, thus the smartphone is inserted into a rigid clamshell case that is a snap fit male/female connection, and the electrodes can be detached by removing the shell).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the combination of Shim, Smet and Sim which teaches a mobile device with electrodes and a UV emitter in a mobile device in order to render visible ink which responds to UV light with a case with electrodes as recited Sher in order to provide out of office monitoring of hear irregularities ([0002]-[0003]). Furthermore, substituting the electrodes placement on the Shim device with the electrodes in the case is merely a simple substitution of one known element for another to obtain predictable results, ie providing ECG sensing through the external case. 

Claim Rejections - 35 USC § 103
Claim 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Smet in further view of Sim or, in the alternative, over Shim in view of Smet in further view of Sim and Drori (Oren Drori et al., US 20160296171) hereinafter Dr.
Regarding claim 15, an interpretation of Shim discloses a method, comprising: 
activating, by a processor ([0051]-[0053]), a light-emitting device (Figs. 1C, 7B-C, [0134], [0188], [0191] see also [0106], [0187]) of a mobile electrocardiogram (ECG) device (Mobile Terminal 100 Figs. 1A, 7A-C, [0187]) to illuminate (Figs. 1C, 7B-C, [0134], [0187]-[0188], [0194] see also [0106]), wherein the mobile ECG device comprises an opening through light may pass from the light-emitting device (Figs. 1C, 7B-C, [0134], [0187]-[0188], [0194] see also [0106]); and 
sensing heart-related signals when the electrode is in contact with the body of the user, and producing electrical signals representing the sensed heart-related signals ([0187]-[0188] including  The mobile terminal according to this exemplary embodiment may measure blood pressure using pulse waves and electrocardiogram, which are acquired through a sensing module 340 and a first electrode unit 361 a.”, [0192]-[0193], Figs. 1, 7A-B).

An interpretation of Shim may not explicitly disclose wherein the light emitting device is a UV light and the ECG device provides an opening through which the UV light may pass.
However, in the same field of endeavor (mobile devices), She teaches wherein the light emitting device is a UV light ([0009]-[0010] see also [0011]-[0012], [0065]) and the ECG device provides an opening through which the UV light may pass([0010]-[0012] see also [0009], [0065]; Examiner notes the reference recites using the same whole in the case for the UV emitter was used by the flash light emitter).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the mobile device such as a smart phone with a flash lighting emitter as recited in Shim to include a UV light emitter as recited Smet in order to use the UV emitter a remote control for other devices ([0008]) and/or to use the UV emitter to inspect or render visible inks which respond to the UV light ([0011]).

An interpretation of Shim may not explicitly disclose wherein the UV light is used to illuminate invisible markings on the body of the user to determine where to place an electrode of the mobile ECG device in view of the invisible marking revealed by the light-emitting device.
However, in the same field of endeavor (medical devices), the combination of Shim in view of Smet as discussed above teaches mobile device with a UV emitter in a mobile device in order to render visible ink which responds to UV light. Sim teaches UV light is used to illuminate invisible markings on the body of the user to determine where to place an electrode of the mobile ECG device in view of the invisible marking revealed by the light-emitting device ([0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device with a UV light as disclosed by the combination of Shim and Smet discussed above to identify and ensure proper positioning as marked with UV reactant ink because using such marks are only visible when under ultraviolet light avoiding any embarrassment of explaining such markings (Abstract, [0194]).

In the alternative, if it is determined that Shim in view of Smet and Sim do not render obvious wherein the UV light is used to illuminate markings on the body of the user to determine where to place an electrode of the mobile ECG device in view of the invisible marking revealed by the light-emitting device. Then, Shim, Smet and Sim in view of Dr  from the same field of endeavor (medical device),  teaches wherein the UV light is used to illuminate markings on the body of the user to determine where to place an electrode of the mobile ECG device in view of the invisible marking revealed by the light-emitting device (Dr [0049] including “It is another object of the present invention to disclose the system, wherein said mechanism for marking on the surface of said thoracic region comprises a pen, a pencil, a marking pen, an IR laser marker, a temporary tattoo, a sticker, a frangible ink cartridge and any combination thereof.” and [0200]; Sim [0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Alb to include marking for proper electrode place as recited Dr using invisible ink of Sim because proper placement of electrodes for sensing requires time and training thus using a marking is more efficient and ensures correct placement without training (Dr [0003]) and using the invisible ink/tattoo of Sim to fulfill the purpose of marking because the mark is also only visible when under ultraviolet during placement avoiding any embarrassment of explaining such markings (abstract, [0194]).

Regarding claim 17, an interpretation of Shim discloses the above in claim 15. 
An interpretation of Shim may not explicitly disclose wherein the invisible marking comprises a tattoo of invisible ink.  
However, in the same field of endeavor (medical devices), Sim teaches marking a user with invisible ink wherein the location on the body of the user corresponds to an invisible ink tattoo on the body of the user ([0030] and [0194]-[0196]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device with a UV light as disclosed by the combination of Sher and Smet discussed above to identify ideal positions marked with UV reactant ink because using such marks are only visible when under ultraviolet light avoiding any embarrassment of explaining such markings ([0194]).

Regarding claim 18, an interpretation of Shim discloses the above in claim 15.  
An interpretation of Shim may not explicitly disclose wherein the invisible marking comprises a temporary marking of invisible ink.
However, in the same field of endeavor (medical devices), Sim teaches wherein the location on the body of the user corresponds to an invisible ink temporary marking on the body of the user ([0030] and [0194]-[0195]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ECG measuring device with a UV light as disclosed by the combination of Sher and Smet discussed above to identify ideal positions marked with UV reactant ink because using such marks are only visible when under ultraviolet light avoiding any embarrassment of explaining such markings ([0194]).

Claim Rejections - 35 USC § 103
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Smet in further view of Sim and Alb or, in the alternative, over Shim in view of Smet in further view of Sim, Alb and Dr.
Regarding claim 16, an interpretation of Shim discloses the above in claim 15. Shim in view of Smet and Sim as discussed above in claim 15, teaches mobile device with a UV emitter in a mobile device in order to render visible ink on a user’s skin which responds to UV light.
An interpretation of Shim may not explicitly disclose wherein the invisible marking on the body of the user corresponds to a precordial lead location on the body of the user.  
However, in the same field of endeavor (medical devices), Sim and Alb teaches wherein the invisible marking on the body of the user ([0030] and [0194]-[0195]) corresponds to a precordial lead location on the body of the user (Alb [0014]-[0015], [0053], [0061] see also [0016], claim 2; Al [0051]-[0052] and Fig. 8A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the combination of Shim, Smet and Sim which teaches a mobile device with electrodes and a UV emitter in a mobile device in order to render visible ink which responds to UV light for proper placements of the medical device on a user to include the specific placement of an electrode of the electrodes on the chest as recited by Alb in order to use a cheaper device with two electrodes to replicate a 10 electrode ECG using a mobile ECG  ([0012]-[0013]). Furthermore, combining the device/use disclosed by Shim, Smet and Sim with specific chest locations for sensing as recited by Alb which is merely combining prior art elements according to known methods to yield predictable results, ie gathering data at the recited targeted locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 April 2022